DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kamm et al. (US Pub. No. 2008/0259429 A1) discloses an image projector (Figure 6A, element 1) for projecting a collimated image (i.e. collimated light beams) via an exit stop (Figure 6A, element 41), said collimated image being a representation of a digital image (i.e. image I; page 3, paragraph 0051, lines 3-4), the image projector (Figure 6A, element 1) comprising: (a) a spatial light modulator (i.e. image modulator; Figure 6A, element 31) providing a two dimensional array of pixel elements (element 30, IP), each of said pixel elements being controllable to modulate a property of light transmitted or reflected by said pixel element (page 1, paragraph 0015); (b) an illumination arrangement (i.e. means for generating the illumination light [element L1]; page 2, paragraph 0030, lines 1-5) delivering illumination to said spatial light modulator (Figure 6A, element 31); (c) a controller (i.e. means for controlling elements 10, 20, 30 and 40; page 4, paragraph 0088, lines 1-9) in electronic connection with said spatial light modulator (element 30) and said illumination arrangement (element 20); and (d) a collimating arrangement (Figure 6A, element 42) of at least one optical element configured to collimate illumination from said spatial light modulator (Figure 6A, element 31) to generate a collimated image directed to said exit stop (Figure 6A, element 41), wherein said illumination arrangement (element 20) is configured to sequentially illuminate a plurality of regions of said spatial light modulator (Figure 6A, element 31), each region containing a plurality of said pixel elements (element 30, IP), and wherein said controller (i.e. means for controlling elements 10, 20, 30 and 40; page 4, paragraph 0088, lines 1-9) is configured to synchronously control said pixel elements and said illumination arrangement so as to project a collimated image with pixel intensities corresponding to the digital image (i.e. individual speckle pattern generated by each beamlet superimpose on intensity basis; page 5, paragraph 0100, lines 3-4).  However, Kamm et al. and the prior art of record neither shows nor suggests an image projector having a controller configured to: (a) determine a maximum required intensity of a pixel of the digital image in a part of the digital image corresponding to each of said regions of the two- dimensional array; (b) determine a reduced illumination level for at least one of said regions sufficient to generate the corresponding maximum required intensity within said regions; (c) generate a modified pixel intensity map for pixels within said at least one region for generating a required projected image intensity based on said reduced illumination level; and (d) actuate said illumination arrangement to illuminate at least one region with said reduced illumination level while said pixel elements within said at least one region are actuated according to said modified pixel intensity map.
Regarding claim 4, Kamm et al. (US Pub. No. 2008/0259429 A1) discloses an image projector (Figure 6A, element 1) for projecting a collimated image (i.e. collimated light beams) via an exit stop (Figure 6A, element 41), said collimated image being a representation of a digital image (i.e. image I; page 3, paragraph 0051, lines 3-4), the image projector (Figure 6A, element 1) comprising: (a) a spatial light modulator (i.e. image modulator; Figure 6A, element 31) providing a two dimensional array of pixel elements (element 30, IP), each of said pixel elements being controllable to modulate a property of light transmitted or reflected by said pixel element (page 1, paragraph 0015); (b) an illumination arrangement (i.e. means for generating the illumination light [element L1]; page 2, paragraph 0030, lines 1-5) delivering illumination to said spatial light modulator (Figure 6A, element 31); (c) a controller (i.e. means for controlling elements 10, 20, 30 and 40; page 4, paragraph 0088, lines 1-9) in electronic connection with said spatial light modulator (element 30) and said illumination arrangement (element 20); and (d) a collimating arrangement (Figure 6A, element 42) of at least one optical element configured to collimate illumination from said spatial light modulator (Figure 6A, element 31) to generate a collimated image directed to said exit stop (Figure 6A, element 41), wherein said illumination arrangement (element 20) is configured to sequentially illuminate a plurality of regions of said spatial light modulator (Figure 6A, element 31), each region containing a plurality of said pixel elements (element 30, IP), and wherein said controller (i.e. means for controlling elements 10, 20, 30 and 40; page 4, paragraph 0088, lines 1-9) is configured to synchronously control said pixel elements and said illumination arrangement so as to project a collimated image with pixel intensities corresponding to the digital image (i.e. individual speckle pattern generated by each beamlet superimpose on intensity basis; page 5, paragraph 0100, lines 3-4); and projecting a collimated image (i.e. collimated light beams) via an exit stop (Figure 6A, element 41), wherein the scanning arrangement (i.e. sweeping of the light beam) scans the beam of illumination (element L) in a two-dimensional scanning pattern (i.e. the light beam can seep in a circular manner or in a linear manner; page 2, paragraph 0049, lines 7-9).  .  However, Kamm et al. and the prior art of record neither shows nor suggests an image projector having a controller wherein the scanning arrangement is synchronized to follow behind the sequence of rows, illuminating part of an updated image before completion of said update across said two- dimensional array. 
Regarding claim 10, Kamm et al. (US Pub. No. 2008/0259429 A1) discloses an image projector (Figure 6A, element 1) for projecting a collimated image (i.e. collimated light beams) via an exit stop (Figure 6A, element 41), said collimated image being a representation of a digital image (i.e. image I; page 3, paragraph 0051, lines 3-4), the image projector (Figure 6A, element 1) comprising: (a) a spatial light modulator (i.e. image modulator; Figure 6A, element 31) providing a two dimensional array of pixel elements (element 30, IP), each of said pixel elements being controllable to modulate a property of light transmitted or reflected by said pixel element (page 1, paragraph 0015); (b) an illumination arrangement (i.e. means for generating the illumination light [element L1]; page 2, paragraph 0030, lines 1-5) delivering illumination to said spatial light modulator (Figure 6A, element 31); (c) a controller (i.e. means for controlling elements 10, 20, 30 and 40; page 4, paragraph 0088, lines 1-9) in electronic connection with said spatial light modulator (element 30) and said illumination arrangement (element 20); and (d) a collimating arrangement (Figure 6A, element 42) of at least one optical element configured to collimate illumination from said spatial light modulator (Figure 6A, element 31) to generate a collimated image directed to said exit stop (Figure 6A, element 41), wherein said illumination arrangement (element 20) is configured to sequentially illuminate a plurality of regions of said spatial light modulator (Figure 6A, element 31), each region containing a plurality of said pixel elements (element 30, IP), and wherein said controller (i.e. means for controlling elements 10, 20, 30 and 40; page 4, paragraph 0088, lines 1-9) is configured to synchronously control said pixel elements and said illumination arrangement so as to project a collimated image with pixel intensities corresponding to the digital image (i.e. individual speckle pattern generated by each beamlet superimpose on intensity basis; page 5, paragraph 0100, lines 3-4); and projecting a collimated image (i.e. collimated light beams) via an exit stop (Figure 6A, element 41).  However, Kamm et al. and the prior art of record neither shows nor suggests an image projector wherein an illumination arrangement delivers an illumination from an illumination stop, the image projector further comprising illumination optics deployed in an optical path between the illumination stop and the spatial light modulator, wherein the illumination optics and the collimating arrangement are configured such that an image of said illumination stop falls substantially on the exit stop.
Regarding claims 2-3, 5-8, and 12-23, the claims are allowable based on their dependence from allowable claims 1, 4 and 10 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US Pub. No. 2018/0067289 A1) discloses an optical element including a first surface that defines a transmitting surface as an entrance surface and an internal reflecting surface as well, a second surface that defines an internal reflecting surface in opposition to the first surface, a third surface that defines an internal reflecting surface in opposition to the first surface and adjacent to the second surface, a fourth surface that defines an internal reflecting surface in opposition to the first surface and adjacent to the third surface and an internal reflecting surface closest to the image plane as well, and a fifth surface that defines a transmitting surface adjacent to the first surface and in opposition to the fourth surface; the fourth surface is defined by a rotationally asymmetric surface having a negative power in the Y-Z plane and a positive power in the X-direction perpendicular to the Y-Z plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/15/2022